       Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 1 of 10




              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

MARK CALESTINI,

           Plaintiff,                  CIVIL ACTION NO. 3:19-cv-01995

           v.                          (SAPORITO, M.J.)

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

           Defendant.

                            MEMORANDUM


     This is a diversity action by an insured against his automobile

insurer for breach of contract. 1 This action was commenced by the filing

of a complaint in the Court of Common Pleas of Pike County,

Pennsylvania, on October 21, 2019. Thereafter, the defendant, State

Farm Mutual Automobile Insurance Company (“State Farm”) timely

removed this case to this court. (Doc. 1). This matter was assigned to the

undersigned United States magistrate judge upon consent of the parties.

State Farm has moved for summary judgment. (Doc. 27). State Farm


1    Pursuant to a stipulation to amend complaint (Doc. 5), the court
dismissed a bad faith count without prejudice.
            Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 2 of 10




has filed its statement of material facts and brief in support of the motion.

(Doc. 29; Doc. 28). The plaintiff has filed an answer to statement of

material facts and brief in opposition to the motion. (Doc. 33; Doc. 32).

For the reasons set forth below, we will deny the motion.

   I.        Statement of Facts
        On December 11, 2018, the plaintiff was a passenger in a vehicle

owned by Elizbeth Cotterill and operated by Henry Cotterill in

Middletown, New York. The vehicle was stopped in traffic when it was

struck in the rear by an unidentified vehicle operated by another driver.

At the time of the accident, the plaintiff-passenger was insured under a

policy of automobile insurance issued by State Farm. The policy provided

for uninsured motorist coverage. 2

        Following the impact, Henry Cotteril exited the vehicle and spoke

briefly with the driver of the unidentified vehicle. Neither Mr. Cotteril

nor the plaintiff called or notified the police of the accident.




       By virtue of being a passenger in the vehicle owned by Elizabeth
        2

Cotteril, the plaintiff was insured under a second policy of insurance
issued by State Farm to Elizabeth Cotterill. The State Farm policy
insuring Elizabeth Cotteril also provided uninsured motorist coverage.


                                          2
        Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 3 of 10




      Within six days of the accident, the plaintiff appeared at the

Douglas Dillmuth Insurance Agency and spoke with Noelle Ross Sherer,

a licensed insurance agent, who works for the Dillmuth Agency. During

that conversation, the plaintiff discussed his first party medical coverage

with Ms. Scherer and the parties dispute whether there were discussions

concerning other insurance coverages. In his answer to the defendant’s

statement of material facts, the plaintiff contends that Ms. Sherer told

him he did not need to report the accident to the police because he had

reported the accident to her as his insurance agent in accordance with

their past practice. (Doc. 33 ¶ 16). The plaintiff further maintains that

Ms. Sherer indicated that she would take care of “everything from that

point.” (Id.).

      On the issue whether a conversation took place between plaintiff

and Ms. Scherer about notification to the police, State Farm contends that

Ms. Scherer does not recall ever discussing with the plaintiff whether he

needed to report the accident to any police agency. (Doc. 29, ¶ 21).

       In a letter dated September 5, 2019, State Farm’s then-counsel,

notified the plaintiff’s counsel that “[s]ince your client did not report the

subject automobile accident to the police within thirty (30) days of the


                                      3
           Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 4 of 10




accident[,] it does not appear that your client has a legally cognizable

uninsured motorists benefits claim.” (Doc. 29-2, at 90). In that letter,

State Farm’s counsel referenced a letter from plaintiff’s counsel dated

March 27, 2019, to the Middletown Police Department, which was “an

effort to report the auto accident which allegedly occurred on December

11, 2018.” 3 (Id.) Nevertheless, it is undisputed that neither the plaintiff

nor the owner or operator of the vehicle notified the police or other

governmental authority within thirty days of the accident.

    II.     Legal Standards


          Under Rule 56 of the Federal Rules of Civil Procedure, summary

judgment should be granted only if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact is “material” only if it might affect the

outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute of material fact is “genuine” only if the evidence “is such

that a reasonable jury could return a verdict for the non-moving party.”


3     The March 27, 2019, letter from plaintiff’s counsel to the
Middletown Police Department is not among the submissions of the
parties for our consideration. Nevertheless, State Farm acknowledges
that the police were notified of the accident, albeit late.
                                      4
       Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 5 of 10




Anderson, 477 U.S. at 248. In deciding a summary judgment motion, all

inferences “should be drawn in the light most favorable to the non-

moving party, and where the non-moving party’s evidence contradicts the

movant’s, then the non-movant’s must be taken as true.” Pastore v. Bell

Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir. 1994).

     The    party   seeking   summary     judgment     “bears the       initial

responsibility of informing the district court of the basis for its motion,”

and demonstrating the absence of a genuine dispute of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant makes

such a showing, the non-movant must set forth specific facts, supported

by the record, demonstrating that “the evidence presents a sufficient

disagreement to require submission to the jury.” Anderson, 477 U.S. at

251–52. Thus, in evaluating a motion for summary judgment, the Court

must first determine if the moving party has made a prima facie showing

that it is entitled to summary judgment. See Fed. R. Civ. P. 56(a); Celotex,

477 U.S. at 331. Only once that prima facie showing has been made does

the burden shift to the nonmoving party to demonstrate the existence of

a genuine dispute of material fact. See Fed. R. Civ. P. 56(a); Celotex, 477

U.S. at 331.


                                     5
       Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 6 of 10




      Both parties may cite to “particular parts of materials in the record,

including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for the

purposes of the motion only), admissions, interrogatory answers or other

materials.” Fed. R. Civ. P. 56(c)(1)(A). “An affidavit or declaration used

to support or oppose a motion must be made on personal knowledge, set

out facts that would be admissible in evidence, and show that the affiant

or declarant is competent to testify on the matters stated.” Fed. R. Civ.

P. 56(c)(4). “Although evidence may be considered in a form which is

inadmissible at trial, the content of the evidence must be capable of

admission at trial.” Bender v. Norfolk S. Corp., 994 F. Supp. 2d 593, 599

(M.D. Pa. 2014); see also Pamintuan v. Nanticoke Mem’l Hosp., 192 F.3d

378, 387 n.13 (3d Cir. 1999) (noting that it is not proper, on summary

judgment, to consider evidence that is not admissible at trial).

III. Discussion

      We are asked to decide whether an injured-insured may pursue an

uninsured motorist benefits claim against his automobile insurance

carrier where he notified the carrier within thirty days of the date of an




                                     6
       Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 7 of 10




accident involving an unidentified vehicle, but notified the police more

than 30 days after the accident.

      The Pennsylvania Motor Vehicle Financial Responsibility Law

(“MVFRL”) defines “Uninsured Motor Vehicle” as

           [a]n unidentified motor vehicle that causes an
           accident resulting in injury provided the accident
           is reported to the police or proper governmental
           authority and the claimant notifies his insurer
           within thirty days, or as soon practicable
           thereafter, that the claimant or his legal
           representative has a legal action arising out of the
           accident.

75 Pa. Cons. Stat. Ann. § 1702 (emphasis added).4

       Although the statutory definition clearly requires notice to the

police or proper governmental authority, it does not detail a consequence

for untimely notice to the police. The cases interpreting this section

observed that Section 1702’s police notification requirement advances the

policy of keeping automobile insurance affordable to the public by

minimizing fraudulent claims “and the attempted recovery of benefits in

cases where accidents were alleged to have been caused by ‘phantom’

vehicles.” State Farm Mut. Auto. Ins. Co. v. Foster, 889 A.2d 78, 81 (Pa.


4    The subject insurance policy has not been submitted for our review.
The policy may contain the same or different notice requirements.
                                   7
       Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 8 of 10




2005) (quoting Jackson v. Pennsylvania Fin. Responsibility Assigned

Claims Plan, 575 A.2d 626, 628 n.2 (Pa. Super. Ct. 1990).

      State Farm relies upon the plurality opinion in Foster for its

holding that an insured’s failure to notify the police of an accident

involving an unidentified motor vehicle barred a claim for uninsured

motorists benefits. 5   State Farm also relies upon Pilidis v. Allstate

Property & Casualty Insurance Co., No. CV 14-3929, 2014 WL 12617596

(E.D. Pa. Dec. 29, 2014), and Insurance Corporation of Hanover v.

Heavens, No. CV 07-1520, 2008 WL 11512220 (E.D. Pa. Jan. 16, 2008),

where policyholders’ uninsured motorist claims were barred for failure to

report their accidents to the police. In this case, however, State Farm

has acknowledged that plaintiff’s counsel notified the Middletown Police

Department of the accident, albeit beyond the 30-day time frame set forth


5     It is important to note that no rationale set forth by the Supreme
Court in Foster received the votes of a majority of the justices. Justice
Nigro did not participate in the decision of the case, and the lead opinion
only gathered the votes of three justices. Two justices dissented, and
Justice Saylor filed a separate concurring opinion noting that he differed
from the lead opinion’s discussion on two important points, including this
very issue.

     Nevertheless, five years later, a majority of the justices appeared to
have approved of the Foster analysis, albeit in a different context. See
Vanderhoff v. Harleysville Ins. Co., 997 A.2d 328, 334 (Pa. 2010).
                                     8
       Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 9 of 10




in the MVFRL. (Doc. 28, at 4; Doc. 29 ¶ 26; Doc. 29-2, at 90). Neither the

MVFRL, nor the cases interpreting it, immediately bar a claim if notice

to the police is not given within 30 days. Rather, the MVFRL states that

notice must be given to the police within 30 days “or as soon as practicable

thereafter.” 75 Pa. Const. Stat. Ann. § 1702. Here, based upon the

evidence of record, we cannot conclude, as a matter of law, that notifying

police 106 days after the date of the accident was not “as soon as

practicable thereafter.”   A reasonable jury could conclude otherwise,

particularly in light of evidence such as: the plaintiff was a patient of a

psychiatrist; the plaintiff has a bipolar condition; he has a diagnosis of

dyspraxia; he has a speech and learning disability; he has anxiety; and

he relied upon his perceived interpretation from his in-person visit with

Ms. Scherer that there was nothing further for him to do. (Doc. 29-2, at

20, 24-25, 68-69).

     The plaintiff relies upon Vanderhoff in support of his contention

that an insurer must prove prejudice in order to properly deny a claim

for uninsured motorist benefits. (Doc. 32, at 9). Vanderhoff held that

proof of prejudice is required where notice was not provided to the




                                     9
      Case 3:19-cv-01995-JFS Document 40 Filed 04/13/21 Page 10 of 10




insurance carrier.6 997 A.2d at 335. Thus, we find Vanderhoff inapposite.

Here, notice was timely given to State Farm and notice was given to the

police, albeit beyond the 30-day notice requirement. Thus, we find that

a genuine dispute exists as to whether the plaintiff’s notice of the accident

to the Middletown Police Department was made “as soon as practicable”

after the 30-day notice requirement. This is consistent with Jackson

which held that “an unidentified vehicle can qualify as an insured vehicle

only if an accident involving the unidentified vehicle has been reported

to the police within thirty (30) days, or as soon thereafter as practical.”

575 A.2d at 628. On this basis, we will deny State Farm’s motion.

     An appropriate order follows.

                                   s/Joseph F. Saporito, Jr.
                                   JOSEPH F. SAPORITO, JR.
                                   U.S. Magistrate Judge

Dated: April 13, 2021




6     In Vanderhoff, the police were notified of and investigated the
accident, but the police report did not contain any reference to a
“phantom vehicle.” 997 A.2d at 330. Further, the police officer testified
that neither driver initially reported the involvement of a phantom
vehicle, but the plaintiff later requested that the police report be
amended to include the phantom vehicle. That request was denied. Id. at
331.
                                  10
